Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-9 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. (US 2010/0312243) in view of Szabo (US 5,885,282).
Regarding claim 3, Ross et al. (hereinafter Ross) discloses an external fixation frame system (Ross, Fig. 11) comprising:
a first fixation ring configured to be positioned adjacent a first section of a bone of a patient (Ross, [0002], “a rigid framework comprising several rings that are placed externally around the limb and attached to bone segments using wires and half pins inserted into the bone segments and connected to the related section of the external rigid framework”);
a second fixation ring configured to be positioned adjacent a second section of the bone, wherein the first section of the bone is one of a superior or inferior section of the bone, and the second section of the bone is the other of the superior or inferior section of the bone (Ross, [0003], “the bone is surgically divided into two segments and wires and half pins are inserted into bone segments above and below the surgical bone cut and attached to rings of a rigid framework interconnected by struts or telescopic connection rods”. As can be seen in Fig. 11, first fixation ring 80 positioned adjacent to a first bone segment (superior or inferior section), and second fixation ring 82 positioned adjacent to a second bone segment (superior or inferior section));
a first pin configured to couple the first fixation ring to the first section of the bone (Ross, [0003], “the bone is surgically divided into two segments and wires and half pins are inserted into bone segments above and below the surgical bone cut and attached to rings of a rigid framework interconnected by struts or telescopic connection rods”);
a second pin configured to couple the second fixation ring to the second section of the bone (Ross, [0003], “the bone is surgically divided into two segments and wires and half pins are inserted into bone segments above and below the surgical bone cut and attached to rings of a rigid framework interconnected by struts or telescopic connection rods”);
a plurality of adjustable-length struts configured to couple the first fixation ring to the second fixation ring (Ross, Fig. 11); and
at least one of the plurality of adjustable-length struts has a first end directly coupled to the second fixation ring (Ross, Fig. 11).
Ross does not expressly disclose “a ring extender, the ring extender having a first linear portion defining a first hole, a second linear portion defining a second hole, and a transverse section coupling the first linear portion to the second linear portion”;
Szabo discloses a ring extender, the ring extender having a first linear portion defining a first hole, a second linear portion defining a second hole, and a transverse section coupling the first linear portion to the second linear portion (Szabo, as shown in Fig. 1, Z shape bracket 38 is considered a ring extender, the ring extender having a first linear portion defining a first hole, a second linear portion defining a second hole, and a transverse section coupling the first linear portion to the second linear portion);
Szabo discloses wherein in an assembled condition of the external fixation frame system, the first linear portion of the ring extender is directly coupled to the first fixation ring via a first fastener passing through the first hole and into the first fixation ring so that the second linear portion and second hole extend radially outward of the first fixation ring (Szabo, Fig. 1 Z shape bracket 38 shows the first linear portion of the ring extender is directly coupled to the first fixation ring via a first fastener passing through the first hole and into the first fixation ring so that the second linear portion and second hole extend radially outward of the first fixation ring), 
a second end directly coupled to the second linear portion of the ring extender via a second fastener passing through the second hole (Szabo, Fig. 1 Z shape bracket 38 shows a second end directly coupled to the second linear portion of the ring extender via a second fastener passing through the second hole).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Szabo’s body member in the external fixation. The motivation for doing so would have been providing ability to use two rings of different sizes.
Regarding claim 4, Ross as modified by Szabo with the same motivation from claim 3 discloses a distance between a center of the first hole and a center of the second hole defines an extension distance (Szabo, Fig. 1 Z shape bracket 38 shows a distance between a center of the first hole and a center of the second hole defines an extension distance).
Regarding claim 5, Ross as modified by Szabo with the same motivation from claim 3 discloses the extension distance is 20mm (Szabo, Fig. 1 Z shape bracket shows the extension distance. Though Szabo is silent with respect to the distance is 20mm, since the applicant does not disclose that "20mm" provides an advantage is used for a particular purpose, or solves a stated problem, it is obvious matter of design choice. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Szabo’s Z shape bracket extension distance is 20mm. The motivation for doing so would have been allowing for adjustment of the relative position of the two rings).
Regarding claim 6, Ross as modified by Szabo with the same motivation from claim 3 discloses the extension distance is 30mm (Szabo, Fig. 1 Z shape bracket shows the extension distance. Though Szabo is silent with respect to the distance is 30mm, since the applicant does not disclose that "30mm" provides an advantage is used for a particular purpose, or solves a stated problem, it is obvious matter of design choice. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Szabo’s Z shape bracket extension distance is 30mm. The motivation for doing so would have been allowing for adjustment of the relative position of the two rings).
Regarding claim 7, Ross as modified by Szabo with the same motivation from claim 3 discloses the extension distance is 40mm (Szabo, Fig. 1 Z shape bracket shows the extension distance. Though Szabo is silent with respect to the distance is 40mm, since the applicant does not disclose that "40mm" provides an advantage is used for a particular purpose, or solves a stated problem, it is obvious matter of design choice. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Szabo’s Z shape bracket extension distance is 40mm. The motivation for doing so would have been allowing for adjustment of the relative position of the two rings).
Regarding claim 8, Ross as modified by Szabo with the same motivation from claim 3 discloses the first linear portion of the ring extender sits directly on top or on bottom of the first fixation ring (Szabo, Fig. 1 illustrates Z shape bracket includes the first linear portion of the ring extender sits directly on top or on bottom of the first fixation ring).
Regarding claim 9, Ross as modified by Szabo with the same motivation from claim 3 discloses the second linear portion of the ring extender is radially aligned with the first fixation ring (Fig. 1 Z shape bracket includes the second linear portion of the ring extender is radially aligned with the first fixation ring).
Regarding claim 12, Ross as modified by Szabo with the same motivation from claim 3 discloses the first fastener is a bolt (Szabo, Fig. 1).
Regarding claim 13, Ross as modified by Szabo with the same motivation from claim 3 discloses the second fastener is a bolt (Szabo, Fig. 1 illustrates the second fastener can be mounted using a bolt).
Regarding claim 14, Ross as modified by Szabo with the same motivation from claim 3 discloses the ring extender includes a built-in ring drop (Szabo, Fig. 1 illustrates a build-in ring drop at Z shape bracket 40).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612